DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 06/15/2022. Claims 2-24 were pending. Claims 1-3, 7, 11-13, 17 were amended.  Claims 9-10 were withdrawn. Claims 22-24 were new claims.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 1-6, 11, 17-21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (US 2012/0028467 A1) in view of Bodner Research Web “Mixture and Buffers” via https://web.archive.org/web/20151217135138/https://chemed.chem.purdue.edu/genchem/topicreview/bp/ch17/mixtures.php  pages 1-7, 2015, herein after refer as Bodner Research Web “Mixture and Buffers”, and further of Shi et al. (US 2016/0358790 A1).
Regarding to claim 1, Kamimura discloses a polishing liquid comprising permanganate ions (paragraph 0108), a weak acid (e.g. acetic acid; See paragraph 0096) and a buffer (paragraph 0112).
Regarding to claim 1, Kamimura further disclosing adding sodium hydroxide to adjust the pH between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 (paragraph 0111- 0113).
Regarding to claim 1, Kamimura fails to disclose the polishing liquid comprises a soluble salt of the weak acid and the amount of soluble salt of the weak acid in the polishing liquid is in a range of 0.05 mol to 20 mol per mole of the weak acid, and a total amount of the weak acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.001 mol/L to 1 mol/L in terms of a total number of moles of anions in the weak acid. However, Kamimura clearly teaches to polishing liquid comprises a weak acid such as acetic acid (paragraph 0096) and buffer solution (paragraph 0112). 
Bodner Research Web “Mixture and Buffers” teaches to use a buffer solution comprises 0.1 M (or 0.1 mol/L) of acetic acid (aka HOAc, weak acid) and 0.1 M (0.1 mol/L) or sodium acetate (aka NaOAc, i.e. soluble salt of weak acid), wherein the amount the total number of moles of acetate anions (OAc-) equals to 0.1 M + ΔC, wherein ΔC = 1.8 x 10-5 mol/L. Therefore, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L, which read on applicant’s limitation “a total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.001 mol/L to 1 mol/L in terms of a total number of moles of anions in the weak acid).  Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mole/L of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.05 mol to 20 mol per mol of the weak acid).
Bodner Research Web “Mixture and Buffers further discloses the buffer solution has a buffer capacity wherein the buffer capacity is defined as it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the buffer solution of acetic acid and sodium acetate having a pH adjust to a range of 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “an amount, which is in a range of 0.1 mL to 100 mL of a 0.1 mol/L aqueous solution of sodium hydroxide is required to raise a pH by 0.5 of 100 ml of the polishing liquid in which the pH at 25 °C has been adjusted to a range of pH 3.0 to pH 4.0 to confirm the property with respect to the buffering capacity of the polishing liquid, and the raising of the pH by 0.5 occurs as a result of adding 0.1 mol/L aqueous solution of the sodium hydroxide into the 100 ml of the pH adjusted polishing liquid”).
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kamimura in view of Bodner Research Web “Mixture and Buffers” by using a buffer solution comprises 0.1 M acetic acid and 0.1 M sodium acetate salt having a pH adjust to a range of 3 to 4 (soluble salt of weak acid) having a buffering capacity by adding 0.1 mol/L of sodium hydroxide to raise the pH by 0.5 because equivalent and substitution of one buffer for another buffer solution would produce an expected result. 
	Claim 1 differs from Kamimura and Bodner Research Web “Mixture and Buffers by further discloses wherein a concentration of the permanganate ions in the polishing liquid is in a range of 0.5 mass% to 5 mass%. However, Kamimura teaches to use permanganate ion in a buffer solution (paragraph 0108, 0112).  Shi teaches to use permanganate ions is a range of 0.001 wt% to 5 wt% (See paragraph 0040, Shi’s claims 2, 9, 19).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal amount of permanganate ion because it has been held that determination of workable range is not considered inventive.
Regarding to claim 2, Kamimura discloses the pH is between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 at room temperature or at a temperature 40 °C or lower before use and the confirming of the property with respect to the buffering capacity of the polishing liquid (paragraph 0111-0113, 0144, 0178, within applicant’s range of 0.5 to 6 at 25 °C).
Regarding to claim 3, Bodner Research Web “Mixture and Buffers further discloses it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the 100 mL of buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “an amount, which is in a range of 0.1 mL to 50 mL of a 0.1 mol/L aqueous solution of sodium hydroxide is required to raise a pH by 0.5 of 100 ml of the pH-adjusted polishing liquid”).
Regarding to claim 4, Kamimura discloses the weak acid is acetic acid (paragraph 0096).  Bodner Research Web “Mixture and Buffers also teaches the weak acid is acetic acid.
Regarding to claim 5, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions (OAc-) in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L,  approximately equals to 0.1 mol/L which read on applicant’s limitation “the total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.01 mol/L to 0.1 mol/L in terms of a total number of moles of anions in the weak acid).  
Regarding to claim 6, Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mol/L (0.1 M) of the weak acid (HOAc or acetic acid) = 0.100018/0.10 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.1 mol to 10 mol per mol of the weak acid).
	Regarding to claim 11, Kamimura discloses a producing method of a polished substrate comprising:
Preparing a polishing liquid including permanganate ions, a weak acid (i.e. acetic acid) and a soluble salt of the weak acid (i.e. buffer solution See paragraph 0096, 0108, 0111-0114; Note: buffer solution comprises a weak acid (acetic acid) and a soluble salt of the weak acid (See Bodner Research Web “Mixture and Buffers”
Polishing a substrate by the prepared polishing liquid to form the polished substrate (See paragraph 0014, 0032, 0052). The limitation regarding the polishing liquid concentration range of each ingredients, buffer capacity and change in pH has been discussed above in claim 1 (See rejection of claim 1).
Regarding to claim 17, Kamimura discloses the pH is between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 at room temperature or at a temperature 40 °C or lower before use and confirming the property with respect to the buffering capacity of the polishing liquid (paragraph 0111-0113, 0144, 0178, within applicant’s range of 0.5 to 6 at 25 °C).
Regarding to claim 18, Bodner Research Web “Mixture and Buffers further discloses it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the 100 mL of buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “an amount, which is in a range of 0.1 mL to 50 mL of a 0.1 mol/L aqueous solution of sodium hydroxide is required to raise a pH by 0.5 of 100 ml of the pH-adjusted polishing liquid”).
Regarding to claim 19, Kamimura discloses the weak acid is acetic acid (paragraph 0096).  Bodner Research Web “Mixture and Buffers also teaches the weak acid is acetic acid.
Regarding to claim 20, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L,  approximately equals to 0.1 mol/L which read on applicant’s limitation “the total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.01 mol/L to 0.1 mol/L in terms of a total number of moles of anions in the weak acid).  
Regarding to claim 21, Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mole of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.1 mol to 10 mol per mol of the weak acid).
	Regarding to claims 22, 24, Kamimura discloses the pH is adjusted by adding sodium hydroxide to raise the pH of the polishing liquid; or adding diluted sulfuric acid to lower the pH of the polishing liquid, wherein the polishing liquid is adjusted to have the pH 4.0 or lower (paragraph 0111-0114).

7.	Claims 7, 12-16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (US 2012/0028467  A1) in view of Bodner Research Web “Mixture and Buffers” via https://web.archive.org/web/20151217135138/https://chemed.chem.purdue.edu/genchem/topicreview/bp/ch17/mixtures.php  pages 1-7, 2015, herein after refer as Bodner Research Web “Mixture and Buffers”, in view of Shi (US 2016/0358790 A1) and further in view of Yoshida (US 2014/0308879 A1).
Regarding to claim 7, Kamimura discloses a producing method of a polished substrate comprising:
Preparing a polishing liquid including permanganate ions, a weak acid (i.e. acetic acid) and a buffer solution (See paragraph 0096, 0108, 0111-0114; Note: buffer solution comprises a weak acid (acetic acid) and a soluble salt of the weak acid (See Bodner Research Web “Mixture and Buffers);
Supplying the polishing liquid to a polishing pad (paragraph 0034-0035, 0130)
Polishing the silicon carbide face by relative movement between the silicon carbide surface and the polishing pad (paragraph 0032-0035; 0052-0053).
Regarding to claim 7, Kamimura fails to disclose the polishing liquid comprises a soluble salt of the weak acid and the amount of soluble salt of the weak acid in the polishing liquid is in a range of 0.05 mol to 20 mol per mole of the weak acid; and a total amount of the weak acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.001 mol/L to 1 mol/L in terms of a total number of moles of anions in the weak acid. However, Kamimura clearly teaches to polishing liquid comprises a weak acid such as acetic acid (paragraph 0096) and buffer solution (paragraph 0112). 
Bodner Research Web “Mixture and Buffers” teaches to use a buffer solution comprises 0.1 M (or 0.1 mol/L) of acetic acid (aka HOAc) and 0.1 M (0.1 mol/L) or sodium acetate (aka NaOAc), wherein the amount the total number of moles of acetate anions (OAc-) equals to 0.1 M + ΔC, wherein ΔC = 1.8 x 10-5 mol/L. Therefore, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L, which read on applicant’s limitation “a total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.001 mol/L to 1 mol/L in terms of a total number of moles of anions in the weak acid).  Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mol/L (0.1 M) of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.05 mol to 20 mol per mol of the weak acid).
Bodner Research Web “Mixture and Buffers further discloses the buffer solution has a buffer capacity wherein the buffer capacity is define as it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “an amount, which is in a range of 0.1 mL to 100 mL of a 0.1 mol/L aqueous solution of sodium hydroxide is required to raise a pH by 0.5 of 100 ml of the polishing liquid in which the pH at 25 °C has been adjusted to a range of pH 3.0 to pH 4.0 to confirm the property with respect to the buffering capacity of the polishing liquid, and the raising of the pH by 0.5 occurs as a result of adding 0.1 mol/L aqueous solution of the sodium hydroxide into the 100 ml of the pH adjusted polishing liquid”).
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kamimura in view of Bodner Research Web “Mixture and Buffers” by using a buffer solution comprises 0.1 M acetic acid and 0.1 M acetic acid salt (sodium acetate salt) having a pH adjust to a range of 3 to 4 having a buffering capacity by adding 0.1 mol/L of sodium hydroxide to raise the pH by 0.5 because equivalent and substitution of one buffer for another buffer solution would produce an expected result.
	Claim 7 differs from Kamimura and Bodner Research Web “Mixture and Buffers by further discloses wherein a concentration of the permanganate ions in the polishing liquid is in a range of 0.5 mass% to 5 mass%. However, Kamimura teaches to use permanganate ion in a buffer solution (paragraph 0108, 0112).  Shi teaches to use permanganate ions is a range of 0.001 wt% to 5 wt% (See paragraph 0040, Shi’s claims 2, 9, 19).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal amount of permanganate ion because it has been held that determination of workable range is not considered inventive.
Claim 7 further differs from Kamimura, Bodner Research Web “Mixture and Buffers” and Shi by further disclosing the step of recovering the polishing liquid that has been used in the polishing of the silicon carbide surface and re-supplying the recovered polishing liquid to the polishing pad.  Yoshida discloses recovering the polishing liquid that has been used in the polishing of the silicon carbide surface and re-supplying the recovered polishing liquid to the polishing pad (See paragraph 0091, 0098, 106).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kamimura, Bodner Research Web “Mixture and Buffers” and Shi in view of Yoshida by recovering the polishing liquid that has been used in the polishing of the silicon carbide surface and re-supplying the recovered polishing liquid to the polishing pad because it reduces the need for disposal of the used polishing composition as a waste and thus can reduce the environmental load as well as cost.
Regarding to claim 12, Kamimura discloses the pH is between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 at room temperature or at a temperature 40 °C or lower before use and the confirming of the property with respect to the buffering capacity of the polishing liquid (paragraph 0111-0113, 0144, 0178, within applicant’s range of 0.5 to 6 at 25 °C).
Regarding to claim 13, Bodner Research Web “Mixture and Buffers further discloses it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the 100 mL of buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “a result of adjusting a pH at 25°C of 100 mL of the polishing liquid-is adjusted to a range of pH 3.0 to pH 4.0 and adding an amount of a 0.1 mol/L aqueous solution of sodium hydroxide-is added into the 100 ml of the polishing liquid, the amount, which is in a range of 0.1 mL to 50 mL, of the 0.1 mol/L aqueous solution of the sodium hydroxide is required to raise the pH of the polishing liquid by 0.5.”).
Regarding to claim 14, Kamimura discloses the weak acid is acetic acid (paragraph 0096).  Bodner Research Web “Mixture and Buffers also teaches the weak acid is acetic acid.
Regarding to claim 15, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L,  approximately equals to 0.1 mol/L which read on applicant’s limitation “the total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.01 mol/L to 0.1 mol/L in terms of a total number of moles of anions in the weak acid).  
Regarding to claim 16, Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mol/L of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid, which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.1 mol to 10 mol per mol of the weak acid).
Regarding to claim 23, Kamimura discloses the pH is adjusted by adding sodium hydroxide to raise the pH of the polishing liquid; or adding diluted sulfuric acid to lower the pH of the polishing liquid, wherein the polishing liquid is adjusted to have the pH 4.0 or lower (paragraph 0111-0114).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (US 2012/0028467  A1) in view of Bodner Research Web “Mixture and Buffers” via https://web.archive.org/web/20151217135138/https://chemed.chem.purdue.edu/genchem/topicreview/bp/ch17/mixtures.php  pages 1-7, 2015, herein after refer as Bodner Research Web “Mixture and Buffers”, in view of Shi et al. (US 2016/0358790) and further in view of Yoshida (US 2014/0308879 A1) as applied to claim 7 above and further in view of Yoshikawa et al. (US 2010/0075500 A1).
Regarding to claim 8, Kamimura fails to explicitly discloses the polishing liquid being free of an abrasive. In a polishing liquid, Yoshikawa teaches the abrasive is optional (paragraph 0173, 0174, and 0188). Therefore, it is possible to use a polishing liquid without abrasive because it is optional. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kamimura, Bodner Research Web “Mixture and Buffers, Shi and Yoshida in view of Yoshikawa by having a polishing liquid being free of an abrasive since the abrasive is optional ingredients as suggested by Yoshikawa.
Response to Arguments

9.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
“With respect to amended independent claims 1, 7, and 11, Applicant changes the last paragraph of each of claims 1, 7, and 11 as follows: 
an amount, which is in a range of 0.1 mL to 100 mL, of a 0.1 mol/L aqueous solution of sodium hydroxide is required to raise a pH by 0.5 of 100 ml of the polishing liquid in which the pH at 25 °C has been adjusted to a range of pH 3.0 to pH 4.0 to confirm the property with respect to the buffering capacity of the polishing liquid, and the raising of the pH by 0.5 occurs as a result of adding the 0.1 mol/L aqueous solution of the sodium hydroxide into the 100 ml of the pH-adjusted polishing liquid. 

With respect to amended claims 2, 12, and 17, Applicant changes the phrase "wherein the polishing liquid has the pH in a range of 0.5 to 6 at 25 °C before use" of each of claims 2, 12, and 17 to "wherein the polishing liquid has the pH in a range of 0.5 to 6 at 25 °C before use and the confirming of the property with respect to the buffering capacity of the polishing liquid." 
Thus, a property with respect to a buffering capacity of the claimed polishing liquid is confirmed by using the specifically formed pH-adjusted polishing liquid. This pH-adjusted polishing liquid is different from the claimed polishing liquid before use that is recited in each of claims 2, 12, and 17 and is an important claim element to define what the property of the buffering capacity of the polishing liquid is that is recited in each of claims 1, 3, 7, 11, 13, and 18.”.
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
“However, Applicant respectfully submits that because amended claim 1 now recites "a concentration of the permanganate ions in the polishing liquid is in a range of 0.5 mass% to 5 mass%" that is not within the disclosed range (more than 5% by mass) of Honke, the combination of Kamimura, Bodner Research Web "Mixture and Buffers," and Honke does not disclose or suggest at least the concentration of the permanganate ions in the polishing liquid and the property with respect to the buffering capacity of the polishing liquid that are recited in amended claim 1.” 
The applicant’s argument is moot in view of the new ground of rejection as discussed above using new cited prior arts Shi et al. (US 2016/0358790 A1).  Specifically, Shi teaches to use permanganate ions is a range of 0.001 wt% to 5 wt% (See paragraph 0040, Shi’s claims 2, 9, 19).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713